DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 13 recites “and without receiving from the media player any information pertaining to segments the media player anticipates requesting”. Applicant does not have full support for this amended language in applicant’s specification. Claim 13 will be examined with the understanding that the claim recites:
“A method comprising: receiving from a media player a request for a first particular segment of a media item; after receiving the request for the first particular segment, transmitting a request to a server for the first particular segment, receiving the first particular segment from the server, and, after receiving the first particular segment from the server, delivering the first particular segment of the media item to the media player; and after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item and without receiving from the media player any information pertaining to segments the media player anticipates requesting, transmitting to the server a request for a second particular segment of the media item, receiving the second particular segment from the server, and storing the second particular segment of the media item in a storage unit.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6-9, 11-12, 28, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Binns et al. (US 10,244,016) in view of Andersson et al. (US 2015/0282000).

Regarding claim 1, an analogous art Binns teaches a method comprising: 
obtaining a first particular segment of a media item, wherein the first particular segment has a first segment quality; storing the first particular segment in a storage unit; 
(In Binns Fig 3A functions #320/#330, which include the providing and storing of fragments via the local cache, is depicted to be performed. In C3 L47-50 Binns proxy device stores all of the fragments of a media content at the SD 576i quality level.)

after obtaining the first particular segment, receiving from a media player that is being executed on a first device a request for the first particular segment; and 
(In Binns Fig 3A functions #320/#330, which include the providing and storing of fragments via the local cache, is depicted to be performed at a point prior to function #315, which is the request for the fragments. See C1-C8.)

determining a second segment quality based on a quality of a communication channel used by the process to obtain segments of the media item; 
(In Binns C6 L6-67 changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. The bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. Also see C7 L11-13)

Binns alone does not explicitly teach after receiving the request for the first particular segment having the first segment quality, influencing the media player to request a second particular segment of the media item having the second segment quality by controlling a speed at which the first particular segment having the first segment quality is delivered to the media player, wherein the speed at which the first particular segment having the first segment quality is delivered to the media player is determined based on the determined second segment quality.

However, Binns in view of Andersson teaches after receiving the request for the first particular segment having the first segment quality, influencing the media player to request a second particular segment of the media item having the second segment quality by controlling a speed at which the first particular segment having the first segment quality is delivered to the media player, wherein the speed at which the first particular segment having the first segment quality is delivered to the media player is determined based on the determined second segment quality.
 (Bins teaches influence the media player to request a second particular segment of the media item having the second quality. In Binns C6 L6-67 changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. The bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. As a result, media server can receive the request for the fragments and provide the requested fragments to viewer device. Also see C7 L11-13)
(In Andersson ¶0045 the bitrate is a transmission bitrate.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Binns and Andersson so that the bit rate determinations made according to the changes conditions in Binns can be used to explicitly affect the transmission speeds of the content, as taught by Andersson. This modification provides a system which able to control the distribution of content to multiple clients at the best quality rate to support video on demand and live video streaming, as taught by Andersson ¶0001-¶0002, indicating an enhanced user experience.

Regarding claim 3, the combination of applied art teaches the method of claim 1, wherein controlling the speed at which the first particular segment is delivered to the media player comprises choosing the speed based on the determined second segment quality.  
(In Binns C6 L6-67 changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. The bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. As a result, media server can receive the request for the fragments and provide the requested fragments to viewer device. In C7 L11-13 the proxy server can handle the provisioning of fragments between the viewer device and media server. Also see C1 L42-61 and C1 L62 - C2 L16.)
(In Andersson ¶0033 step #307 a function is performed to determine if the segment of content should be streamed to the user equipment device at the requested first quality representation or a second quality representation. The segment of content is then streamed to the user equipment device at the first quality representation or the second quality representation based on a result of performing the function. Where in ¶0045 a quality representation comprises a bitrate (speed) at which a segment of content is to be transmitted.)

Regarding claim 4, the combination of applied art teaches the method of claim 1, 
wherein the second segment quality is a segment quality that is higher than the first segment quality of the first particular segment, and 
(In Andersson ¶0035 the method is able to perform an additional check before streaming the content to the user equipment device at its requested quality representation, this additional check being the fairness function. Instead, the system to manage to grant the streaming of a segment at the same quality representation to a user equipment device as was requested by that user equipment device in a previous request, or at a higher quality representation being requested by the user equipment device.) 
the method further comprises: after delivering the first particular segment to the media player, receiving from the media player a request for the second particular segment of the media item, wherein the media player requested the second particular segment as a result of the speed at which the first segment was delivered to the media player; in response to receiving the request for the second particular segment, sending to a server a request for the second particular segment; receiving the second particular segment; and delivering the second particular segment to the media player.  
(In Binns C6 L34-47 if the bandwidth increases such that viewer device 105 can now request and play back fragments from media server 110 without rebuffering (the result of the speed of the first segment), then it can switch requests for the next fragments. Media server 110 can receive the request and then provide the fragments at a higher quality level. As a result, viewer device can resume playback using the fragments of the media content at a higher quality level.)

Regarding claim 6, the combination of applied art teaches the method of claim 1, further comprising: 

receiving from the media player a request for the second particular segment of the media item; 
(In Binns C1 L55-59 a local cache also request fragments of the same media content at a lower quality level.)

after receiving the request for the second particular segment, determining that the storage unit contains a third particular segment containing the same media item content as the second particular segment but having a different segment quality than the segment quality of the second particular segment; and as a result of determining that the storage unit contains the third particular segment containing the same media item content, responding to the request for the second particular segment by delivering to the media player the third particular segment.  
(In Binns C7 L11-13 the proxy server can handle the provisioning of fragments between the viewer device and media server. C1 L55-59 a local cache also request fragments of the same media content at a lower quality level. When the bandwidth degrades, the low quality level fragments of the media content on the local cache can be used by the viewer's device rather than the media server. In C8 L1-8 proxy device determines whether the media content is already cached at a low quality level in local cache, and provides it to the viewer device if it is determined that the media content is already cached.)

Regarding claim 7, the combination of applied art teaches the method of claim 1, further comprising: 
receiving from the media player a request for the second particular segment of the media item; after receiving the request for the second particular segment, determining that the storage unit does not contain either the second particular segment or any corresponding segment having a higher segment quality than the segment quality of the second particular segment; and as a result of the determination, sending to the server a request for the second particular segment.  
(In Binns C6 L34-47 if the bandwidth increases such that viewer device 105 can now request and play back fragments from media server 110 without rebuffering (the result of the speed of the first segment), then it can switch requests for the next fragments to be put in buffer 115 to be provided to media server 110. Media server 110 can receive the request and then provide the fragments at a higher quality level. As a result, viewer device can resume playback using the fragments of the media content at a higher quality level.)

Regarding claim 8, the combination of applied art teaches the method of claim 6, wherein the method is performed by a helper process and the storage unit is co-located with the helper.  
(Binns C3 L19-21 and Fig 1 depicts local cache 130 (storage unit) of the proxy device 125 (helper) stores fragments.  Also see Fig 3A.)
(In Andersson ¶0057 Fig 5 and ¶0059 Fig 6 server 600 performs the function and also provides the segments according to the function. In addition ¶0060 supports the fairness function to be placed anywhere between the video segment and the client device.) (Which examiner notes would be at Binns proxy device.)

Regarding claim 9, the combination of applied art teaches the method of claim 8, wherein the helper is executing on a second device that is separate from the first device on which the media player is executing.  
(Binns C1 L62-67 and Fig 1 depicts viewer device 105 and proxy device 125 as separate devices.)
(In Andersson ¶0060 the fairness function is to be placed anywhere between the video segment and the client device.)

Regarding claim 11, the combination of applied art teaches the method of claim 1, wherein the storage unit is a component of the first device on which the media player is executing.  
(Binns C3 L19-21 and Fig 1 depicts local cache 130 of the proxy device 125 stores fragments. C7 L1-3 states in some implementations the functionality of the viewer device and proxy device providing the local cache can be provided by the same device.)

Regarding claim 12, the combination of applied art teaches the method of claim 1, wherein the first particular segment is a streaming-format file.  
(In Binns C5 L18-33 the requests for fragments can be based on protocols such as HTTP Live Streaming (HLS), Microsoft Smooth Streaming, Dynamic Adaptive Streaming over HTTP (MPEG-DASH), etc.)

Regarding claim 28, the combination of applied art teaches method of claim 6, wherein the segment quality of the third particular segment is higher than the segment quality of the second particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Regarding claim 29, the combination of applied art teaches method of claim 9, wherein the storage unit is a component of a third device that is separate from the first device and the second device.  
(Binns C7 L7-10 recites the local cache can be implemented by a hard disk drive or flash USB drive etc. Where it is understood by one of ordinary skill in the art that these devices are separate devices.)

Regarding claim 30, the combination of applied art teaches method of claim 1, wherein the first segment quality is the same as the second segment quality.
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.) (It would be obvious to one of ordinary skill in the art that if the bandwidth of Binns’ Internet Connection does not change then neither would the quality of the segments.)
In addition to Binns (In Andersson ¶0035 the system grants the streaming of a segment at the same quality representation to a user equipment device as was requested by that user equipment device in a previous request.)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Binns et al. (US 10,244,016) in view of Andersson et al. (US 2015/0282000) in view of Joliveau et al. (US 10,277,669).

Regarding claim 10, the combination of Binns and Andersson teaches the method of claim 1. 

The combination of Binns and Andersson does not explicitly teach after receiving the request for the first particular segment and before receiving from the media player any other request for any other segment of the media item, the helper transmitting to a server a request for a second particular segment of the media item, receiving the second particular segment from the server, and storing the second particular segment in the storage unit.  

However, Joliveau teaches after receiving the request for the first particular segment and before receiving from the media player any other request for any other segment of the media item, the helper transmitting to a server a request for a second particular segment of the media item, receiving the second particular segment from the server, and storing the second particular segment in the storage unit.  
(In Joliveau C15 L13-30 predictions are made that the client device will request additional fragments of the first media content item that correspond to a different bit rate or may correspond to the current bit rate. Predictions include that the client device will request various fragments of the first media content item, fragments that have a high likelihood of being requested e.g., selected by a user. In C15 L38-54 the prediction includes the client device is likely to request various additional fragments of the first media content item at starting points of one or more subsequent chapters of the first media content item. In C14 L8-47 the client device sends a first request relating to playback of media content to edge server, where the first request indicates a first fragment of the media content. The first fragment corresponds to a first playback option or bit rate. The client device receives a copy of the first fragment. Predictions are then made regarding fragments of the media content that the client device is likely to request, the client device may predict that it is likely to request additional fragments of the media content corresponding to a second playback option or bit rate. In C13 L38-49 if the client device proceeds to request the additional fragments of the media content, the edge server can update its caching policy to reflect the accuracy of the predictions. Further if the client device accepts an offer previously made by edge server to provide alternative fragments of the media content corresponding to an alternative playback option, and the client device subsequently requests the alternative fragments, the edge server can update its caching. In C13 L29-37 based upon the prediction the client device can decide how to next proceed. The client device may ascertain that the third playback option corresponds to the same bit rate as the second playback option, but also includes subtitles. The client device may proceed to request a fragment of the media content corresponding to the third playback option, as offered by edge server.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Joliveau so that content request of the applied art can be supplemented with the anticipation/prediction model according to Joliveau. This modification provides media content using adaptive bitrate streaming for adjusting the quality of the media content that is requested to account for changes in network conditions, where users may receive continuous content without disruptions during playback of the media content, as taught by Joliveau C1 L13-31, indicating an enhanced user experience.

Claims 18, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Binns et al. (US 10,244,016) in view of Zhu et al. (US 2014/0337903).

Regarding claim 18, the combination of applied art teaches the method of claim 13.

The applied art does not teach wherein the media item comprises a first segment group (S1) comprising a first ordered set of N segments S11 to S1N and a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, the first particular segment is segment S 1,, where i > 0 and i < N; the second particular segment is either segment S1j or S2;, where j > i and j < N; j <= N.  

However, Zhu teaches wherein the media item comprises 
a first segment group (S1) comprising a first ordered set of N segments S i to S1N and 
(Zhu ¶0026 Fig 2B depicts video content S1 which comprises S1-1 through S1-4.)
a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, 
(Zhu ¶0026 Fig 2B depicts video content S2 which comprises S2-1 through S2-5.)
the first particular segment is segment S 1,, where i > 0 and i < N; 
(Zhu ¶0026 Fig 2B depicts video content S1 which comprises S1-1 through S1-4.)
the second particular segment is either segment S1j or S2;, where j > i and j < N; j < N.  
(Zhu ¶0026 Fig 2B depicts video content S2 which comprises S2-1 through S2-5.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Zhu so that the requested media content of Binns can be divided into groups of fragments according to the segment organization of Zhu. This modification supports a system where output the video data may be generated by lining up segments of the output video data with input video segments in time domain, where the skip ahead trick play functions are synchronized when switching between ABR versions of content, as taught by Zhu ¶0004, ¶0017, ¶0019, indicating an enhanced user experience.

Regarding claim 20, an analogous art Binns teaches a method comprising: 
receiving from a media player a request for a first particular segment of a media item; 
(In Binns C1 L63-67 further states that viewer device can request and receive fragments of media content from both the media server and proxy device containing the local cache.)

after receiving the request for the first particular segment, transmitting a request to a server for the first particular segment, receiving the first particular segment from the server, and, 
(In Binns C7 L41 – C8 L8 the viewer device request fragments from the local cache, where the fragments are requested at a certain quality level from the local cache. In C7 L11-28 the proxy device determine condition of the Internet connection and then provide fragments to the viewer device from the local cache. In C5 L49-61 the proxy device may determine the characteristics or capabilities of the viewer device and then request fragments at a quality level based on those characteristics. Where the media server provides the fragments and the proxy device can store the fragments in the local cache.) 

after receiving the first particular segment from the server, delivering the first particular segment of the media item to the media player; and 
(In Binns C5 L49-61 the proxy device may then request fragments at a quality level. Where the media server provides the fragments and the proxy device can store the fragments in the local cache. In C7 L41 – C8 L8 the proxy device provides the content to viewer device when it is determined that the media content is cached.) 

after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item, transmitting to the server a request for a second particular segment of the media item, 
(In Binns C1 L32 – C2 L16 the proxy server request lower-bit rate media content from the media server to provide a local cache for viewer device, providing media content at a different quality level that can be streamed from when the Internet bandwidth decreases to a level, avoiding playback interruptions. It would have been obvious to one of ordinary skill in the art that the point of Binns fetching additional segments according to network conditions would occur before the media player places a request, as Binns’ purpose is to avoid delay and interruptions.)

receiving the second particular segment from the server, and storing the second particular segment of the media item in a storage unit, 
(In Binns C6 L34-47 if the bandwidth increases such that viewer device 105 can now request and play back fragments from media server 110 without rebuffering, then it can switch requests for the next fragments to be put in buffer 115 to be provided to media server 110. Media server 110 can receive the request and then provide the fragments at a different quality level. As a result, viewer device can resume playback using the fragments of the media content at a different quality level.)

The applied art does not teach wherein the media item comprises a first segment group (S1) comprising a first ordered set of N segments S11 to S1N and a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, the media item further comprises a third segment group (S3) comprising a third ordered set of N segments S31 to S3N, the second particular segment is segment S2j; and the method further comprises: after storing the second particular segment (S2j), receiving from the media player a request for a third particular segment of the media item, wherein the third particular segment is segment S 1 or segment S3; and in response to receiving from the media player the request for segment S1j or segment S3j, retrieving

However, Zhu teaches wherein 
the media item comprises 
a first segment group (S1) comprising a first ordered set of N segments S11 to S1N and 
(Zhu ¶0026 Fig 2B depicts video content S1 which comprises S1-1 through S1-4.)
a second segment group (S2) comprising a second ordered set of N segments S21 to S2N, 
(Zhu ¶0026 Fig 2B depicts video content S2 which comprises S2-1 through S2-5.)

the media item further comprises 
a third segment group (S3) comprising a third ordered set of N segments S31 to S3N, 
(Zhu ¶0026 Fig 2B depicts video content S3 which comprises S3-1 through S3-4.)
the second particular segment is segment S2j; and 
(Zhu ¶0026 Fig 2B depicts video content S2 which comprises S2-1 through S2-5.)

the method further comprises: 
after storing the second particular segment (S2j), receiving from the media player a request for a third particular segment of the media item, wherein the third particular segment is segment S1 or segment S3; and 
(In Zhu ¶0004 an ABR stream having multiple representations or profiles, each with different stream characteristics including bit rate may be requested. When network bandwidth changes, a streaming client may have the option of requesting a new segment of a different profile of the same content. The ABR streaming server may prepare and transcode the multiple representations or profiles of the streams for streams available in the storage, so when client requests different profiles of stream, ABR streaming server may retrieve video data and transmit accordingly. In ¶0019 a skip-ahead trick-mode request may be received from the client device. See Fig 2B.) 

in response to receiving from the media player the request for segment S1j or segment S3j, retrieving
(In Zhu ¶0004 an ABR stream having multiple representations or profiles, each with different stream characteristics including bit rate may be requested. When network bandwidth changes, a streaming client may have the option of requesting a new segment of a different profile of the same content. The ABR streaming server may prepare and transcode the multiple representations or profiles of the streams for streams available in the storage, so when client requests different profiles of stream, ABR streaming server may retrieve video data and transmit accordingly. In ¶0019 a skip-ahead trick-mode request may be received from the client device. See Fig 2B. In ¶0020 the ABR server may respond to the request by providing segments corresponding to the requested profile to the client device. The client device may receive the transmitted video stream and display the stream on the display device.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Zhu so that the requested media content of Binns can be divided into groups of fragments according to the segment organization of Zhu. This modification supports a system where output the video data may be generated by lining up segments of the output video data with input video segments in time domain, where the skip ahead trick play functions are synchronized when switching between ABR versions of content, as taught by Zhu ¶0004, ¶0017, ¶0019, indicating an enhanced user experience.

Regarding claim 21, the applied art teaches the method of claim 20, wherein the segment quality of the second particular segment is higher than the segment quality of the third particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Claims 13-17, 19, 22, 23, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Binns et al. (US 10,244,016) in view of Joliveau et al. (US 10,277,669).


Regarding claim 13, Binns teaches the method comprising:
 a helper receiving from a media player a request for a first particular segment of a media item; 
(In Binns C1 L63-67 further states that viewer device (media player on a first device) can request and receive fragments of media content from both the media server and proxy device containing the local cache (helper). See C5 L34- C6 L17 for viewer device capabilities.)

after receiving the request for the first particular segment, the helper: transmitting a request to a server for the first particular segment, receiving the first particular segment from the server, and, 
(In Binns C7 L41 – C8 L8 the viewer device request fragments from the local cache, where the fragments are requested at a certain quality level from the local cache. In C7 L11-28 the proxy device determine condition of the Internet connection and then provide fragments to the viewer device from the local cache. In C5 L49-61 the proxy device may determine the characteristics or capabilities of the viewer device and then request fragments at a quality level based on those characteristics. Where the media server provides the fragments and the proxy device can store the fragments in the local cache.)

after receiving the first particular segment from the server, delivering the first particular segment of the media item to the media player, and 
(In Binns C7 L41 – C8 L8 the viewer device request fragments from the local cache, where the fragments are requested at a certain quality level from the local cache. In C7 L11-28 the proxy device determine condition of the Internet connection and then provide fragments to the viewer device from the local cache. In C5 L49-61 the proxy device may determine the characteristics or capabilities of the viewer device and then request fragments at a quality level based on those characteristics. Where the media server provides the fragments and the proxy device can store the fragments in the local cache. In C7 L41 – C8 L8 the proxy device provides the content to viewer device when it is determined that the media content is cached.)

Although Bins teaches anticipating future fragments and storing the future fragments. Bins doesn’t not explicitly teach after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item, the helper: transmitting to the server a request for a second particular segment of the media item, receiving the second particular segment from the server, and storing the second particular segment of the media item in a storage unit.  

However, Joliveau teaches 
after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item, the helper: transmitting to the server a request for a second particular segment of the media item, receiving the second particular segment from the server, and storing the second particular segment of the media item in a storage unit.  
(In Joliveau C15 L13-30 predictions are made that the client device will request additional fragments of the first media content item that correspond to a different bit rate or may correspond to the current bit rate. Predictions include that the client device will request various fragments of the first media content item, fragments that have a high likelihood of being requested e.g., selected by a user. In C8 L28-35 the edge server pre-cache various fragments of media content corresponding with the predictions made. In C15 L38-54 the prediction includes the client device is likely to request various additional fragments of the first media content item at starting points of one or more subsequent chapters of the first media content item. In C14 L8-47 the client device sends a first request relating to playback of media content to edge server, where the first request indicates a first fragment of the media content. The first fragment corresponds to a first playback option or bit rate. The client device receives a copy of the first fragment. Predictions are then made regarding fragments of the media content that the client device is likely to request, the client device may predict that it is likely to request additional fragments of the media content corresponding to a second playback option or bit rate. In C13 L38-49 if the client device proceeds to request the additional fragments of the media content, the edge server can update its caching policy to reflect the accuracy of the predictions. Further if the client device accepts an offer previously made by edge server to provide alternative fragments of the media content corresponding to an alternative playback option, and the client device subsequently requests the alternative fragments, the edge server can update its caching. In C13 L29-37 based upon the prediction the client device can decide how to next proceed.) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Joliveau so that content request of the applied art can be supplemented with the anticipation/prediction model according to Joliveau. This modification provides media content using adaptive bitrate streaming for adjusting the quality of the media content that is requested to account for changes in network conditions, where users may receive continuous content without disruptions during playback of the media content, as taught by Joliveau C1 L13-31, indicating an enhanced user experience.

Regarding claim 14, the applied art teaches the method of claim 13, wherein the first particular segment and the second particular segment are of different qualities.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Regarding claim 15, the applied art teaches the method of claim 14, wherein the second particular segment is of a higher quality than the first particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Regarding claim 16, the applied art teaches the method of claim 13, further comprising: prior to transmitting the request for the second particular segment to the server, determining that a quality of a communication channel that is used to transmit the request meets or exceeds a threshold quality.  
(Binns Claim 1 recites “receiving, by the computing device, a second request from the viewer device, the second request from the viewer device requesting from the computing device the second fragments stored in the local cache, the second request being responsive to a communication connection between the local network and the media server being below a threshold bandwidth”. Note because the second request is in response to the information relating to the threshold, it is obvious to one of ordinary skill the threshold determination is made prior to the request.)

Regarding claim 17, the applied art teaches the method of claim 13, further comprising: after storing the second particular segment of the media item, receiving from the media player a request for the second particular segment; and after receiving from the media player the request for the second particular segment, retrieving the second particular segment and delivering the second particular segment to the media player.  
(In Binns C7 L11-13 the proxy server can handle the provisioning of fragments between the viewer device and media server. C1 L55-59 a local cache also request fragments of the same media content at a lower quality level. When the bandwidth degrades, the low quality level fragments of the media content on the local cache can be used by the viewer's device rather than the media server. In C8 L1-8 proxy device determines whether the media content is already cached at a low quality level in local cache, and provides it to the viewer device if it is determined that the media content is already cached.)

Regarding claim 19, the applied art teaches the method of claim 13, wherein the second particular segment is of a lower quality than the first particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Regarding claim 22, the combination of applied art teaches the method of claim 13, further comprising: after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item, transmitting to the server a request for a third particular segment of the media item, receiving the third particular segment from the server, and storing the third particular segment of the media item in the storage unit.  
(In Joliveau C15 L13-30 predictions are made that the client device will request additional fragments of the first media content item that correspond to a different bit rate or may correspond to the current bit rate. Predictions include that the client device will request various fragments of the first media content item, fragments that have a high likelihood of being requested e.g., selected by a user. In C8 L28-35 the edge server pre-cache various fragments of media content corresponding with the predictions made. In C15 L38-54 the prediction includes the client device is likely to request various additional fragments of the first media content item at starting points of one or more subsequent chapters of the first media content item. In C14 L8-47 the client device sends a first request relating to playback of media content to edge server, where the first request indicates a first fragment of the media content. The first fragment corresponds to a first playback option or bit rate. The client device receives a copy of the first fragment. Predictions are then made regarding fragments of the media content that the client device is likely to request, the client device may predict that it is likely to request additional fragments of the media content corresponding to a second playback option or bit rate. In C13 L38-49 if the client device proceeds to request the additional fragments of the media content, the edge server can update its caching policy to reflect the accuracy of the predictions. Further if the client device accepts an offer previously made by edge server to provide alternative fragments of the media content corresponding to an alternative playback option, and the client device subsequently requests the alternative fragments, the edge server can update its caching. In C13 L29-37 based upon the prediction the client device can decide how to next proceed.)

Regarding claim 23, the applied art teaches the method of claim 22, wherein the third particular segment has a segment quality different than the segment quality of the second particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Regarding claim 26, the applied art teaches the method of claim 13, further comprising: 
receiving from the media player a request for a third particular segment of the media item; 
(In Binns C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. The bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. As a result, media server can receive the request for the fragments and provide the requested fragments to viewer device. In C7 L11-13 the proxy server can handle the provisioning of fragments between the viewer device and media server.)

after receiving the request for the third particular segment, determining that the storage unit contains a fourth particular segment containing the same media item content as the third particular segment but having a different segment quality than the segment quality of the third particular segment; and 
(In Binns C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. The bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. As a result, media server can receive the request for the fragments and provide the requested fragments to viewer device. In C7 L11-13 the proxy server can handle the provisioning of fragments between the viewer device and media server. C1 L55-59 a local cache also request fragments of the same media content at a lower quality level. When the bandwidth degrades, the low quality level fragments of the media content on the local cache can be used by the viewer's device rather than the media server. In C8 L1-8 proxy device determines whether the media content is already cached at a low quality level in local cache, and provides it to the viewer device if it is determined that the media content is already cached.)

as a result of determining that the storage unit contains the fourth particular segment containing the same media item content, responding to the request for the third particular segment by delivering to the media player the fourth particular segment.  
(In Binns C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. As a result, media server can receive the request for the fragments and provide the requested fragments to viewer device. In C8 L1-8 proxy device determines whether the media content is already cached at a low quality level in local cache, and provides it to the viewer device if it is determined that the media content is already cached.)

Regarding claim 27, the applied art teaches the method of claim 26, wherein the segment quality of the fourth particular segment is higher than the segment quality of the third particular segment.  
(In Binns C6 L6-67 the bandwidth of the Internet connection used by viewer device to request and receive data from media server can be analyzed and fragments of a bit-rate or quality level that is supported by the bandwidth can be requested by viewer device. In C6 L6-67 the changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively.)

Claims 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Binns et al. (US 10,244,016) in view of Joliveau et al. (US 10,277,669) in view of Andersson et al. (US 2015/0282000).

Regarding claim 24, the combination of applied art teaches the method of claim 17. 

Although the applied combination teaches controlling the bitrate of the fragments. The combination does not explicitly teach wherein the helper controls the timing of the delivery of the second particular segment to the media player in order to influence the media player to request a segment of the media item having a segment quality determined by the helper.  

However, the applied art in view of Andersson teaches wherein the helper controls the timing of the delivery of the second particular segment to the media player in order to influence the media player to request a segment of the media item having a segment quality determined by the helper.  
(In Joliveau C15 L13-30 predictions are made that the client device will request additional fragments of the first media content item that correspond to a different bit rate or may correspond to the current bit rate. Predictions include that the client device will request various fragments of the first media content item, fragments that have a high likelihood of being requested e.g., selected by a user. In C13 L38-49 if the client device proceeds to request the predicted additional fragments of the media content, the edge server can update its caching policy to reflect the accuracy of the predictions. Further if the client device accepts an offer previously made by edge server to provide alternative fragments of the media content corresponding to an alternative playback option, and the client device subsequently requests the alternative fragments, the edge server can update its caching. In C13 L29-37 based upon the prediction the client device can decide how to next proceed.) 
(In Andersson ¶0045 a quality representation comprises a bitrate (speed) at which a segment of content is to be transmitted.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine the applied art with Andersson so that the bit rate determinations made according to the changes conditions in Binns can be further delivered according to the transmission rates of Andersson. This modification provides a system which able to control the distribution of content to multiple clients at the best quality rate to support video on demand and live video streaming, as taught by Andersson ¶0001-¶0002, indicating an enhanced user experience.

Regarding claim 25, the combination of applied art teaches the method of claim 24, wherein controlling the timing of the delivery of the second particular segment to the media player comprises the helper controlling the speed at which the second particular segment is delivered to the media player.  
(In Andersson ¶0045 a quality representation comprises a bitrate (speed) at which a segment of content is to be transmitted.)

Response to Amendments/Arguments
Applicant: 103
The Office correctly notes that Binns does not disclose “the helper controlling a speed at which a first particular segment is delivered to the media player.” To fill this missing gap, the Office relies on Andersson. The Office is incorrect. Andersson teaches that different video segments may have different media bitrates. But there is nothing in Andersson that discloses or suggests “controlling a speed at which a first particular segment having a first segment quality is delivered to the media player ... based on a second segment quality.” In short, the Art does not disclose or suggest all of the features of claim 1 as amended.
Examiner: In Andersson ¶0033 step #307 a function is performed to determine if the segment of content should be streamed to the user equipment device at the requested first quality representation or a second quality representation. The segment of content is then streamed to the user equipment device at the first quality representation or the second quality representation based on a result. Where in ¶0045 a quality representation comprises a bitrate (speed) at which a segment of content is to be transmitted. Bins teaches influence the media player to request a segment of the media item having the segment quality determined by the helper. Also in Binns C6 L6-67 changes in the bandwidth of the Internet connection can be detected and lower quality or higher quality media content fragments can be requested as the bandwidth degrades or improves, respectively. 
Applicants arguments are not persuasive.

Applicant: 103
In an effort to achieve compact prosecution and move claim 13 to allowance, claim 13 is amended to require: after receiving the first particular segment of the media item from the server and before receiving from the media player any other request for any other segment of the media item and without receiving from the media player any information pertaining to segments the media player anticipates requesting, transmitting to the server a request for a second particular segment of the media item ....
As the Office correctly recognizes, this feature is not disclosed in Binns. With respect to Joliveau, Joliveau discloses a system wherein the media server receives indications from the media player that the media player is likely to request on or more additional fragments. Accordingly, Joliveau does not disclose or suggest “... without receiving from the media player any information pertaining to segments the media player anticipates requesting ...,” as required by claim 13.
Examiner: Examiner finds there is sufficient information in the Binns reference that would make it obvious to one of ordinary skill in the art to understand that the point of Binns fetching additional segments according to network conditions would occur before the media player places a request, as Binns’ purpose is to avoid delay and interruptions. 

Applicants arguments are not persuasive.

Applicant: 103
But a disclosure of receiving a request for a segment that is stored in a storage unit and, in response to the request, receiving the requested segment and transmitting the requested segment to the media player is not a disclosure of “in response to receiving ... the request for the third particular segment, retrieving the second particular segment from the storage unit and delivering the second particular segment to the media player,” as is expressly required by claim 20.

Paragraph 19 of Zhu discloses that “a skip-ahead trick-mode request (e.g., for a 30 sec skip-ahead), may be received from the client device 180,” and that, in response “to the skip- ahead trick-mode request, an output of the second transcoder 142 may be provided to the client device 180. But this is not a disclosure of “in response to receiving from the media player the request for segment S1; or segment S3;, retrieving segment S2; from the storage unit and delivering segment S2; to the media player,” as is required by claim 20.

Accordingly, paragraph 20 does nothing more that describe age-old, conventional ABR streaming. That is, there is nothing in paragraph 20 that discloses or suggests “in response to receiving from the media player the request for segment S1; or segment S3; retrieving segment S2; from the storage unit and delivering segment S2; to the media player,” as required by claim 20. For the reasons given above, Applicant submits that claim 20 is patentable over the Art.

Examiner: The rejection refers to the skip ahead / skip back function and Fig 2B. Paragraph twenty-six further describes those functions and Figures. When responding to a skip-backward request, the skip-backwards may end up somewhere inside the segment S2-2. In order to access any frame in segment S2-2 the decoder portion of the transcoder may have to retrieve the segment from the start of the segment S2-2 and decode the input. Similarly, in response to a skip-ahead request the skip-ahead video may start at S1-4 of output video segment which requires restarting transcoder from the segment S2-4. Again, the transcoder may have to retrieve the entire video data included in the segment S2-4 from the beginning of the segment S2-4 and decode from the start of the segment S2-4 until reaching a frame, from which the transcoded output video has to start, and start transcoding from that frame. Applicant’s arguments not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426